Citation Nr: 9931146	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  96-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis.  

2.  Entitlement to service connection for arthritis of the 
shoulders. 

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection arthritis of the knees.  

6.  Entitlement to service connection arthritis of the feet. 

7.  Entitlement to an increased rating for residuals of a 
compression fracture at T11, L1, L2 and L3 with degenerative 
disc disease (DDD) and degenerative changes, currently 
evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1941 and from August 1943 to November 1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased evaluation for 
residuals of a compression fracture at T11, L1, L2, and L3 
with DDD and degenerative changes is addressed in the remand 
portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for cervical 
spine arthritis and arthritis of the shoulders, hips, hands, 
knees and feet is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cervical 
spine arthritis and arthritis of the shoulders, hips, hands, 
knees and feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was injured 
in an automobile accident in September 1941.  The medical 
treatment records show he sustained simple, complete 
fractures of the transverse processes of L1, L2, L3 and 
a simple, bilateral compression fracture of the T11 vertebra.  
X-ray examination did not show other evidence of fractures.  
He was treated with a body cast.  A November 1941 medical 
certificate shows he was discharged from the hospital on 
October 3, 1941 with no complications.  He had full range of 
motion of the back in all directions without pain.  These 
service medical records do not show a diagnosis of cervical 
spine arthritis or arthritis of the shoulders, hips, hands, 
knees and feet.  

The August 1943 induction examination for the second period 
of active service notes a history of the previous fractures.  
The report indicates that x-ray examination at that time was 
negative.  The November 1945 medical separation examination 
also notes a history of the previous fractures but 
examination of the back at that time was negative.  These 
service medical records also do not show a diagnosis of 
cervical spine arthritis or arthritis of the shoulders, hips, 
hands, knees and feet.


An October 1954 VA hospital summary shows the veteran was 
examined for hemorrhoid problems.  He underwent a 
hemorrhoidectomy at that time.  The examiner noted the 
history of the in-service automobile accident and the 
resulting fractures.  He reported that he experienced a dull 
ache in his back while at work.  Physical examination 
revealed a prominence of the eighth rib at the costal margin 
and the left tenth, eleventh and twelfth ribs were irregular 
on palpation, which the examiner presumed was a result of old 
trauma.  The diagnoses included deformity of the ribs due to 
healed fractures.

The veteran filed an application for service connection for 
residuals of the service-related fractures in August 1981.  

On VA examination in November 1981, the veteran complained of 
persistent lower back pain.  The examiner conducted physical 
and x-ray examinations.  The diagnoses were post-traumatic 
compression fracture of T11 with residuals of degenerative 
arthritis and post-traumatic fractures of the transverse 
processes of L1, L2 and L3 with DDD at L3 and L4 and 
degenerative arthritis.  

In February 1982, the RO granted service connection for 
residuals of fractures of the transverse processes of L1, L2 
and L3 and residuals of a compression fracture of T11.  

On VA examination in December 1983, the examiner noted a 
history of the fractures sustained in the service-related 
automobile accident.  The veteran stated that he never sought 
post-service medical evaluation of his back other than during 
the 1981 VA examination.  He complained of ongoing lower back 
pain.  The examiner conducted a physical examination of the 
musculoskeletal system, including the upper and lower 
extremities.  The examiner noted mild thoracolumbar 
scoliosis.  The examiner also performed a neurosensory 
examination and x-ray examination of the thoracic and lumbar 
spine.  The diagnoses were status post compression fracture 
of T11 with residuals of degenerative arthritis and status 
post fractures of the transverse processes of L1, L2 and L3 
with DDD at L3 and L4 and degenerative arthritis.  

VA outpatient treatment records show the veteran was seen for 
complaints of mid and lower back pain and right hip pain in 
February 1985.  The impression was probable degenerative 
joint disease (DJD).  The veteran was seen for back and right 
hip pain and increased joint aches in his arms in March 1985.  
The assessment was joint aches, which the examiner doubted 
was related to "A/P."  He was referred for physical 
therapy.  He stated that he was injured during the war in 
1941.  He stated that he sustained a broken knee, elbow and 
back, for which he was treated with a body cast for seven 
months.  He attended physical therapy in April 1985.  X-ray 
examination in January 1986 showed that the hips were normal.  
The impression was L3-L4 intervertebral osteochondrosis.  X-
ray examination in July 1987 showed that the sacroiliac 
joints were normal.  The impressions were severe DDD at L3-L4 
with limitation of motion and severe muscle spasm.  He also 
underwent x-ray examination of the thoracic and lumbar spine.  
The diagnoses were severe DDD at L3-L4 and apophyseal DJD 
from L4 through S1 with spondylolysis of L5-S1 on the right 
and possibly on the left.  

On VA examination in November 1989, the examiner noted review 
of the veteran's medical records.  He complained of constant 
back pain and stiffness.  The examiner conducted a physical 
examination.  The examiner's diagnosis was residual 
compression fracture of L1-L3 with severe DDD at L3-L4 with 
limitation of motion and severe muscle spasm.  He also 
underwent x-ray examination of the thoracic and lumbar spine.  
The diagnoses were severe DDD at L3-L4 and severe apophyseal 
joint degenerative change at L4-L5 and L5-S1.  

In February 1990 the RO awarded a 40 percent disability 
rating for the veteran's service-connected back disability.  

The veteran was hospitalized in April 1990 and he underwent a 
left inguinal herniorrhaphy.  The discharge diagnoses 
included DJD.  


VA outpatient treatment records show the veteran was seen in 
August 1994 for complaints of bilateral upper extremity 
numbness and tingling.  Based on a physical examination, the 
examiner felt that his symptoms were probably due to cervical 
root compression.  The examiner referred him for diagnostic 
testing.  He underwent magnetic resonance imaging (MRI) of 
the cervical spine in September 1994 because of complaints 
of tingling, numbness and pain radiating down both arms.  

The MRI report indicates that there was slight bulging of the 
annulus fibrosis at C3-C4 and C5-C6 and midline bulging of 
the annulus fibrosis at C4-C5.  There were also degenerative 
changes at C4-C5 contributing to subtle foraminal compromise, 
bilaterally, which was potentially effacing the C5 nerve 
root.  The examiner also noted an abnormality within the mid-
dorsal aspect of the spinal cord at the C4-C5 interspace.  
Although myelomalacia could present in this fashion, the 
examiner could not exclude the possibility of a neoplastic 
etiology and/or other inflammatory etiology.  

The veteran was hospitalized in October 1994 because of his 
history of bilateral upper extremity numbness, tingling and 
intermittent hand weakness.  The examiner referred to the 
September 1994 MRI findings and prior studies of the cerebral 
spinal fluid.  The admission diagnosis was cervical 
myelopathy, but the examiner noted that there were 
differential diagnoses that included inflammation secondary 
to infection or intrinsic neoplasm and a possible 
demyelinating disorder with prior subclinical multiple 
sclerosis.  

The veteran underwent a lumbar puncture and a MRI of the 
brain.  The examiner stated that there was a distinct 
possibility that his symptoms were secondary to cervical 
myelopathy from impingement of the cord by a debulging 
annulus fibrosis at C4-C5.  He was seen on follow-up 
neurology examination in November 1994 and the diagnosis was 
cervical myelopathy of unclear etiology.  In January 1995, 
the diagnoses were cervical myelopathy without clinical 
change and mild bilateral hand weakness.  The examiner noted 
that a diagnosis of multiple sclerosis could not be made at 
that time.  The examiner also noted that the veteran's hand 
weakness showed a pattern consistent with carpal tunnel.  

The veteran was seen again for complaints of bilateral hand 
paresthesia in June 1995.  The examiner noted that a work-up 
performed in September 1994 revealed pathology at C4-C5 and 
C5-C6.  The examiner also noted that the veteran opted 
against surgery at that time.  He reported that these 
symptoms had resolved except for some fingertip tingling in 
the left hand.  The assessment was cervical myelopathy from a 
disc or unknown lesion in the spinal cord with the symptoms 
resolved.  

In July 1995, the veteran was seen for a right knee problem.  
He stated that he had knelt on a piece of glass several 
months earlier.  Physical examination showed the knee was 
within normal limits.  The assessment was questionable 
foreign body in the shin.  On follow-up examination in August 
1995 he complained of increasing right knee pain and 
swelling.  X-ray examination showed a foreign body lateral to 
the patellar ligament.  He underwent removal of the foreign 
body on the next day.  The records show that the foreign body 
was a piece of glass. 

On VA examination in March 1996, the veteran complained of a 
history of daily low back pain that had become progressively 
worse over the years since active service.  The examiner 
noted the in-service injury.  He also reported chronic pain 
down his legs from the anterior thighs to the knees.  The 
examiner conducted a physical examination.  The examiner 
noted that he had thoracokyphosis and a somewhat lordotic 
posture.  The examiner's diagnosis was compression fracture 
of T11, L1, L2 and L3 with DDD and limitation of motion.  

Chest x-ray examination in September 1996 showed moderate 
kyphosis of the thoracic spine.  The veteran was seen in 
November 1996 for chronic back pain.  The assessment was 
chronic back pain, which the examiner described as stable and 
unchanged.  The examiner also noted that he had been provided 
a work-up for cervical myelopathy and DJD secondary to 
fractures.  He was seen in January 1997 for a routine follow-
up.  The assessment was chronic back pain and the examiner 
scheduled him for a neurosurgery clinic appointment.  

The March 1997 report includes a history of numbness and 
tingling in the upper extremities.  The examiner noted the 
positive cord signal at C4-C5 found on MRI in 1994.  The 
examiner also noted that the veteran was not myelopathic and 
there was no evidence of cord compression found during the 
1994 MRI.  The examiner referred him for diagnostic testing 
to evaluate the cervical spine for instability.  The 
impression in the diagnostic report was that there was no 
evidence for cervical spine instability.  He later underwent 
a MRI in May 1997.  The impression was manifestations of 
myelomalacia/abnormal increased cord signal at the C4-C5 
interspace, which was unchanged from the September 1994 MRI.  

The examiner noted that there was evidence of at least 
borderline spinal canal stenosis at the C4-C5 level with 
flattening of the cord.  On examination later that month, the 
veteran complained of continued numbness and tingling in the 
arms.  Physical examination showed a good range of painless 
neck motion.  The examiner noted that the MRI showed no 
evidence of cord compression.  He was seen for follow-up 
examination for chronic back pain in October 1997.  

At the personal hearing, the veteran testified that his 
service-connected DDD and DJD of the lumbar and thoracic 
spine is the same condition that he has in all of his other 
joints.  Transcript, p. 2 (July 1998).  He testified that the 
development of arthritis in his other joints was a gradual 
process over the years since separation from service.  Tr., 
pp. 6-7.  He also testified that he sustained a broken right 
knee in the automobile accident during service.  Tr., p. 6.  
The representative argued that it was unnecessary for the 
veteran to relate arthritis in his other joints as the same 
arthritis in his low back because there is no medical 
opinion, which demonstrates that the arthritis in the other 
joints is of a different etiology from the arthritis in the 
low back.  Tr., p. 6.   
Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  



The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  





Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a presumptive disease 
such as arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1999).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for cervical 
spine arthritis and arthritis of the shoulders, hips, hands, 
knees and feet must be denied as not well grounded.  

The veteran has failed to provide competent medical evidence 
of a current diagnosis of arthritis of the shoulders, hips, 
hands, knees and feet or a nexus between his in-service 
trauma and the post-service development of cervical spine 
arthritis, many years following separation from active 
service.  

Although the service medical records show that the veteran 
sustained fractures of L1, L2, L3 and a compression fracture 
of the T11 vertebra during the in-service September 1941 
automobile accident, they do not show injury to the cervical 
spine, shoulders, hips, hands, knees or feet.  The veteran 
testified that he sustained a broken right knee in the 
automobile accident during service.  Tr., p. 6.  This is not 
shown in the hospitalization report following the accident or 
during the subsequent medical examinations conducted during 
the veteran's second period of active service.  

The evidence of record does not show that the veteran was 
diagnosed with arthritis of the cervical spine or arthritis 
of the shoulders, hips, hands, knees or feet during the one-
year period following separation from service.  The veteran 
has undergone numerous medical examinations and evaluations 
of his musculoskeletal system since active service, but these 
examination reports do not include a diagnosis of arthritis 
of the shoulders, hips, hands, knees or feet.  In fact, the 
veteran was seen for back and right hip pain and increased 
joint aches in his arms in March 1985.  The assessment was 
joint aches, which the examiner doubted was related to 
"A/P."  

Despite the inaccurate history provided by the veteran that 
he sustained a broken knee, elbow and back in the service-
related accident, for which he was treated with a body cast 
for seven months, the examiner did not render a diagnosis of 
a knee or elbow disability.  The veteran was also examined 
for right hip pain, but x-ray examination in January 1986 
showed that the hips were normal.  X-ray examination in July 
1987 showed that the sacroiliac joints were normal.  

In this case, the veteran has not presented or identified 
medical evidence that supports a diagnosis of arthritis of 
the shoulders, hips, hands, knees or feet.  The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In fact, the veteran 
has not presented or identified competent medical evidence 
that relates any disability of the shoulders, hips, hands, 
knees or feet to the 1941 automobile accident or any other 
incident or event of active service.  

The initial medical diagnosis of a cervical spine disability 
is shown many years after the veteran's separation from 
active service.  VA outpatient treatment records show the 
veteran was seen in August 1994 for complaints of bilateral 
upper extremity numbness and tingling.  Based on a physical 
examination, the examiner felt that the veteran's symptoms 
were probably due to cervical root compression.  Subsequent 
diagnostic testing showed degenerative changes at C4-C5 
contributing to subtle foraminal compromise, bilaterally, 
which was potentially effacing the C5 nerve root.  

The numerous examinations and testing of the cervical spine 
have yielded differential diagnoses that include: cervical 
myelopathy from impingement of the cord by a debulging 
annulus fibrosis at C4-C5; a possible demyelinating disorder 
with prior subclinical multiple sclerosis; and, inflammation 
secondary to infection or intrinsic neoplasm and/or other 
inflammatory etiology.  The most recent medical diagnosis was 
rendered in May 1997.  

The impression was manifestations of myelomalacia/abnormal 
increased cord signal at the C4-C5 interspace, which was 
unchanged from the September 1994 MRI.  The examiner noted 
that there was evidence of at least borderline spinal canal 
stenosis at the C4-C5 level with flattening of the cord.  The 
examiner noted that a May 1997 MRI showed no evidence of cord 
compression.  

This evidence demonstrates that the veteran has a current 
diagnosis of a cervical spine disorder.  However, the veteran 
has not presented competent evidence that relates his current 
cervical spine disability to the 1941 automobile accident or 
secondary to his service-connected fractures of the 
transverse processes of L1, L2 and L3 or the compression 
fracture of T11.  In fact, during a follow-up neurology 
examination in November 1994 the diagnosis was cervical 
myelopathy of unclear etiology.  

The only evidence that relates cervical spine arthritis to 
active service consists of statements by the veteran.  At the 
personal hearing, the veteran testified that his service-
connected DDD and DJD of the lumbar and thoracic spine is the 
same condition that he has in all of his other joints.  Tr., 
p. 2.  He testified that the development of arthritis in his 
other joints was a gradual process over the years since 
separation from service.  Tr., pp. 6-7.  The veteran's 
representative argues that service connection must be granted 
because there is no medical opinion, which demonstrates that 
the arthritis in the other joints is of a different etiology 
from the arthritis in the low back.  Tr., p. 6.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  The veteran is not qualified to 
render a medical diagnosis of cervical spine arthritis or a 
medical opinion relating the current cervical spine 
disability to the in-service automobile accident or secondary 
to the veteran's service-connected disability.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to render a 
medical diagnosis or a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The Board finds that the claim of entitlement to service 
connection for cervical spine arthritis and arthritis of the 
shoulders, hips, hands, knees and feet is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  The Board concludes that the 
claim of entitlement to service connection for cervical spine 
arthritis and arthritis of the shoulders, hips, hands, knees 
and feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

As the veteran's claim for service connection for cervical 
spine arthritis and arthritis of the shoulders, hips, hands, 
knees and feet is not well grounded, the doctrine of 
reasonable doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).



The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for cervical spine 
arthritis and arthritis of the shoulders, hips, hands, knees 
and feet, the appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





The veteran has not undergone a VA compensation examination 
since March 1996.  That VA examination report does not 
include an adequate discussion of limitation of motion of the 
lumbar and thoracic spine, including additional function loss 
due to pain or other pathology.  The veteran testified that 
his service-connected disability has worsened and it causes 
increased difficulty in his daily activities.  Tr., pp. 5-6.  
The representative argues that the March 1996 VA compensation 
examination is inadequate for rating purposes and the veteran 
should be provided a current VA medical examination.  

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This includes obtaining a VA examination that adequately 
discusses limitation of motion, including additional 
functional loss due to pain or other pathology.  The Court 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence shows that the veteran has DDD and DJD 
in the lumbar and thoracic spine.  Traumatic arthritis, 
Diagnostic Code 5010, is evaluated under the same rating 
criteria as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  





Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent rating is warranted 
when this also results in occasional incapacitating 
exacerbations.  

In this case, the RO has provided a single 40 percent 
disability rating for residuals of the compression fracture 
of T11 and for residuals of the fractures of the transverse 
processes of L1, L2 and L3.  It does not appear that the RO 
has considered assignment of a 10 percent evaluation for 
demonstrable deformity of a vertebral body under diagnostic 
code 5285 of the VA Schedule for Rating Disabilities in view 
of radiographic studies reporting vertebral body deformity.  

In light of the above, the Board finds that further 
development of the claim is necessary.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased rating since the date of 
the most recent treatment records that 
are already of record.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
legible copies of the complete treatment 
records identified by the veteran.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.




2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist to determine the 
current impairment caused by the 
veteran's residuals of the compression 
fracture of T11, and the fractures of the 
transverse processes of L1, L2 and L3.  
All indicated testing should be 
conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report in this 
regard.  

The physician should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the thoracic and lumbar spine 
in degrees of arc with an explanation as 
to what is the normal range of motion, 
the extent of any pain on use, and 
comment on the extent of the functional 
limitations caused by the above mentioned 
disabilities.  Regarding any flare-ups 
described by the veteran, the examiner 
should elicit information regarding the 
frequency, duration, precipitating cause 
and source of relief.  The physician 
should also render an opinion whether the 
veteran warrants a diagnosis of 
intervertebral disc syndrome and, if so, 
the severity of such disability.  







3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 278 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
the compression fracture of T11, and the 
fractures of the transverse processes of 
L1, L2 and L3 with consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).  

The RO should also address the propriety 
of the assignment of a separate 
evaluation of 10 percent for demonstrable 
deformity of a vertebral body under 
Diagnostic Code 5285, and whether 
separate evaluations for the thoracic and 
lumbar portions of the spine may be 
assigned without violating 38 C.F.R. 
§ 4.14 (1999) and Esteban v. Brown, 6 
Vet. App. 259 (1994).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







